Appeals from orders of the Family Court of Otsego County, entered June 4, 1974 and September 6, 1974. Following hearings, the custody of the children of the marriage between the parties was ordered transferred from the appellant to the petitioner. We find no abuse of discretion on the part of the Family Court. We note that in addition to the hearings, the court relied on an investigation of the home circumstances together with personal interviews with each of the children. An examination of the record amply supports the decision of the court. Orders affirmed, without costs. Greenblott, J. P., Sweeney, Main, Herlihy and Reynolds, JJ., concur.